Citation Nr: 1137884	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-25 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to May 7, 2011.

2.  Entitlement to a disability rating in excess of 70 percent for PTSD for the period from May 7, 2011.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to April 1962 and from February 1966 to August 1969, including service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge, Bronze Star Medal with "V" device, and Purple Heart Medal.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision the RO increased the disability rating for the Veteran's PTSD from 30 to 50 percent, effective February 23, 2004, the effective date for service connection for the PTSD.  

In March 2011 the Board remanded the case for further development regarding the PTSD rating appeal.  Following the March 2011 Board remand, in an August 2011 rating decision, the RO increased the disability rating for the Veteran's PTSD from 50 to 70 percent, effective from May 7, 2011.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in increased-rating claims when the issue of unemployability is raised by the record.  As discussed in the Remand below, the record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page. 

In the introduction to the March 2011 decision, the Board found that the evidence raised an issue of entitlement to service connection for an ischemic heart disease of coronary artery disease, post myocardial infarction.  The Board referred the issue to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The claims file shows that VA has afforded the Veteran VA examination; however, to date it does not appear that a rating decision adjudicating entitlement to this benefit was issued.  

The issues of entitlement to a TDIU, and entitlement to service connection for coronary artery disease, post myocardial infarction, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, and inability to establish and maintain effective relationships; however, the preponderance of the evidence shows that the disability has not been productive of total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent schedular disability rating, and no more, for PTSD for the period prior to May 7, 2011 have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010). 

2.  The criteria are not met for a schedular disability rating in excess of 70 percent for PTSD beginning from May 7, 2011.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

Regarding the staged rating claim decided below, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of letters in May 2006 and May 2008.  These documents in combination provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claim for an increased rating.  

The RO has provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in an August 2011 supplemental statement of the case.  To the extent the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment records, and records of medical treatment received from VA.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

VA examined the medical history of the Veteran's PTSD for compensation purposes addressing the rating claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was also provided with an opportunity to present testimony on appeal before a Veterans Law Judge but he declined.   

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

The Veteran asserts that his PTSD warrants a higher disability rating than the staged ratings assigned.  Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994). See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established). Thus, in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements and testimony describing the symptoms of his service-connected disorder are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2010).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's PTSD, is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, pursuant to the general rating formula, a 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.

The medical evidence shows that GAF scores have been assigned during the pendency of this claim.  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The following applies to the GAF scores relevant to this case.  A GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  A GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  A GAF score from 61 to 70 represents some mild symptoms, or some difficulty in social or occupational functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score from 71 to 80 represents functioning such that if symptoms are present, they are transient and expectable reactions to psychosocial stressors; no more than slight impairment in social, occupational, or school functioning.  DSM- IV.

The claims file contains medical evidence found in VA treatment records following service and reports of VA examinations.  The following is a summary of the material medical evidence most probative to the Veteran's claim over the relevant period associated with the Veteran's claim for increase in rating submitted on March 24, 2006.  VA treatment records dated through March 2011 include reports of psychiatric evaluation and treatment.  

During a July 2006 VA examination for PTSD, the Veteran reported he had PTSD symptoms that had become more significant and prevalent since he retired four and one-half years before from his job of 28 years in management at Citibank.  He reported that he was not working, but not because of effects of his mental disorder.  He was taking Trazodone, which was effective in treatment.  The Veteran had never been married and had no children.  He had two friends and a distant relationship with siblings.  He participated in playing golf and went to the gym three times per week.  The Veteran had no history of violence, assault, or suicide attempts.  He reported he was able to perform self care, and his performance in physical health and recreational pursuits was good.  Also he reported he had a fair performance in social relationships.  On examination the examiner made findings that he had anxiety, and sleep impairment that did not interfere with daytime activities.  The examiner found that the Veteran did not have disorders of: mood; substance use; anxiety; somatoform; or personality.  His PTSD was productive of hypervigilance; avoidance behavior and social isolation; flat affect; re-experiencing trauma; heightened physiological arousal.  He had a daily occurrence of his symptoms.  

The examiner opined that the Veteran's PTSD was of moderate severity.  The report contains a diagnosis of PTSD, combat related; and a GAF score of 72.  The examiner opined that the Veteran's PTSD symptoms had no relationship with his employment, but did have a large role in his family role functioning and was likely the reason the Veteran never married.

A VA psychiatry outpatient note in August 2006 shows that the Veteran was seen for symptoms including intrusive thoughts, sleep fragmentation with nightmares and occasional flashbacks.  There had been no real improvement with taking Prazosin.  The treating psychiatrist stated that this Veteran was unable to secure substantial gainful employment given his PTSD; his prognosis for further improvement was guarded at best; and he has no suicidal ideation history.   The treatment note contains a GAF score of 49.  An April 2008 VA psychiatry outpatient note shows treatment for occasional sleep fragmentation and frequent nightmares, with no suicidal ideation history.  The GAF score was recorded as 50.

The report of a September 2008 VA examination shows that the Veteran was receiving no therapy for PTSD, but was receiving medication for sleep issues, which was working well.  The Veteran was not married and had no children.  He had a good relationship with his siblings and their children.  He had been dating and had some friends.  He had no history of suicide attempts or violence.  He had no significant problems with social interactions.  

On examination his appearance was clean, neatly groomed and appropriately dressed.  His psychomotor activity, speech, and thought process and content were unremarkable; and he was cooperative, friendly relaxed, attentive and with good mood.  His attention was intact and he was oriented times three.  He had no delusions, sleep impairment, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, episodes of violence or problem with activities of daily living.  His impulse control was good and his memory was normal.  The Veteran did have some PTSD symptoms including recurrent and intrusive distressing recollections; persistent avoidance of stimuli associated with the inservice trauma; irritability or outbursts of anger; and hypervigilance and exaggerated startle response.  The symptoms were chronic.  Based on psychometric data the examiner found that the PTSD symptoms were of moderate severity.  Regarding employment history, the Veteran was not employed and was retired since 2001.  The basis for retirement was that he was eligible based on age or duration of work.  The report contains a diagnosis of PTSD, chronic; and a GAF score of 63.

The examiner opined that the PTSD resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  The examiner opined that the PTSD signs and symptoms did not result in: total occupational and social impairment; or in deficiencies in judgment, thinking, family relations, work, mood or school; or reduced reliability and productivity.  

The report of a May 7, 2011 VA examination shows that the Veteran reported similar complaints as in the September 2008 VA examination, and on examination, the examiner made similar findings.  Additionally, the Veteran reported having suicidal thoughts in the past that were passive with no attempts made.  The examiner also made similar findings as in the September 2008 VA examination with respect to PTSD symptoms found, and generally characterized these symptoms as mild.  The report contains a diagnosis of PTSD, chronic, and a GAF score of 63.  The examiner opined that the PTSD signs and symptoms resulted in symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The PTSD signs and symptoms did not result in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning; or more severe symptoms, as cited and discussed in the report.

In a June 2011 VA examination report the May 2011 VA examiner provided an opinion based on the earlier May 2011 examination, as to the impact of the PTSD on the Veteran's ability to work.  The examiner opined that the Veteran was not unemployable due to the service-connected PTSD, and that the PTSD symptoms were relatively mild and not severe enough to prevent the Veteran from obtaining or maintaining employment.

A.  Rating in Excess of 50 Percent Prior to May 7, 2011

The Veteran's PTSD is rated as 50 percent disabling during the entire period after the submission of the March 24, 2006 claim for an increase, and prior to May 7, 2011.  Based on the evidence, and resolving all doubt in the Veteran's favor, the Board finds that his PTSD symptoms for that period prior to May 7, 2011 to more nearly approximate occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, so as to warrant a 70 percent rating.  

In this regard, review of the record regarding the Veteran's PTSD symptoms throughout the period prior to May 7, 2011, does not show any significant difference in the level of severity of the Veteran's psychiatric symptoms.  Indeed, GAF scores of 49 and 50 were recorded in treatment records of August 2006 and April 2008, respectively.  These scores reflect that prior to May 7, 2011, treatment providers classified the Veteran's PTSD at a level of impairment of social and industrial adaptability productive of serious symptoms or serious impairment in social, occupational, or school functioning.  Indeed, in August 2006, a VA treating psychiatrist indicated serious impairment, as he concluded with an opinion that the Veteran was unable to secure substantial gainful employment given his PTSD.  At that time the psychiatrist opined that the Veteran's GAF score was 49.  Such scores reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM- IV.  Such findings reflect symptoms productive of occupational and social impairment with deficiencies in most areas, which is consistent with criteria warranting a 70 percent disability rating under Diagnostic Code 9411.   

During the period prior to May 7, 2011, on review of the totality of the competent medical evidence on file regarding the Veteran's exhibited psychiatric symptomatology, and after resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD is productive of occupational and social impairment, with deficiencies in most areas, and inability to establish and maintain effective relationships.  As such, the Board finds that the Veteran's symptoms prior to May 7, 2011 more closely approximate the rating criteria required for a 70 percent disability rating during the entire period prior to May 7, 2011.

B.  Rating in Excess of 70 Percent

The evidence shows that the Veteran's PTSD has resulted in occupational impairment.  However, the evidence does not demonstrate that at any time during the pending claim that the veteran has had symptoms such as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; or disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The evidence shows that the Veteran's PTSD symptoms are not such that they would cause total occupational and social impairment due to such symptoms discussed immediately above.  This is specifically addressed most recently in the VA examination reports of September 2008 and May and June 2011.  In each the examiners opined that the Veteran's psychiatric condition did not result in total occupational and social impairment due to PTSD signs and symptoms.  Therefore, even after affording the Veteran the benefit of the doubt, the criteria for a disability rating in excess of 70 percent have not been met.

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration.  However, because the Veteran's PTSD symptoms remained relatively constant throughout the course of the period on appeal such staged ratings are not warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 70 percent for PTSD, for the period prior to May 7, 2011, is granted.

A disability rating in excess of 70 percent for PTSD for the period from May 7, 2011, is denied.


REMAND

A remand is necessary with respect to the claim of entitlement to TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must address the issue of entitlement to TDIU in increased-rating claims when the issue of unemployability is raised by the record.  Thus, if during the course of a disability rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then the issue of entitlement to TDIU is part of the rating claim and should be considered in connection with that rating claim.  Id.  Here, as noted above, an August 2006 VA psychiatry outpatient note indicates that the treating psychiatrist stated that this Veteran was unable to secure substantial gainful employment given his PTSD.  Thus, the evidence reasonably raises the issue of entitlement to a TDIU as an element of the disability rating claim on appeal.  

In light of the Board's decision above, the Veteran meets the combined schedular rating requirements for TDIU under 38 C.F.R. § 4.16(a) for the entire period of the pending claim.  Because entitlement to a TDIU is part of the Veteran's rating claim, the proper remedy here is to remand the TDIU issue for all required development and adjudication.  

As noted in the introduction above, there is a pending claim of entitlement to service connection for coronary artery disease, post myocardial infarction.  On review of the claims file, it appears that the RO has afforded the Veteran appropriate VA examination in August 2011 as part of initial actions to assist the Veteran in developing the information and evidence necessary to substantiate that claim, presumably in anticipation of a rating action on the claim.  

However, the claims file does not contain a rating action on the service connection claim.  That RO action will have a potential impact on the Board's decision with respect to the TDIU issue on appeal.  As such, the Board finds that the RO's determination as to the service connection claim is inextricably intertwined with the TDIU issue on appeal.  Thus, on that basis alone, a decision by the Board on the Veteran's TDIU claim would at this point be premature.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Hence, the Board's resolution of the TDIU claim at the present time would be premature.  

In addition, the Board finds that pursuant to VA's duty to assist VA must obtain a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities-to include any resulting from RO rating actions as to the coronary artery disease, post myocardial infarction service connection claim-render him unable to secure or follow a substantially gainful occupation.  Soliciting such an opinion is necessary to adjudicate this claim.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010) that includes an explanation as to the information or evidence needed to establish a TDIU claim.

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities and heart disease.  Request all such records and associate these with the claims folders.

3.  Then, if the RO has not yet issued a rating decision on the issue of entitlement to service connection for coronary artery disease, post myocardial infarction, then complete all necessary notice and assistance actions, and then adjudicate and issue a rating decision on that claim.

4.  Then afford the Veteran an appropriate VA examination to determine whether he is able to work due to his service-connected disabilities.  The claims folder should be made available to and reviewed by the examiner.  After conducted all necessary tests are conducted, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation during the period of the pending claim.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

5.  Adjudicate the claim of entitlement to TDIU.  If the benefit sought remains denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


